Exhibit 99.1 APPELLATE COURT RULES IN MILLER CASE: REJECTS MILLER’S CLAIM TO STATUTORY DAMAGES OF $10.5 MILLION RULES THAT HE MUST PROVE DAMAGES AT TRIAL NEWPORT BEACH, CA, September 4, 2007 — Collectors Universe, Inc. (NASDAQ: CLCT), a leading provider of value-added authentication and grading services to dealers and collectors of high-value collectibles, and dealers of diamonds and colored gemstones, reported that the Appellate Court has issued its decision in the William Miller case, ruling that, contrary to Miller’s assertions, he is not entitled to statutory damages of $10.5 million. As previously reported, Miller argued that he was entitled, under California law, to statutorily prescribed damages of $750 for each alleged use of his name made by Collectors Universe without his consent and that, since Miller claims that his name appeared on 14,060 authentication certificates issued by Collectors Universe, he was entitled to statutory damages of $750.00 times 14,060, or approximately $10.5 million in total.The Appellate Court ruled, instead, that the use of his name constituted, at most, a single violation of the statute in question and, therefore, Miller is not entitled to multiply $750.00 by the number of times his name was used.The Appellate Court also ruled that Miller has the right to seek a retrial -in which he may attempt to prove that Collectors Universe violated the statute at issue or common law, and if so, how, if at all, he was damaged by Collectors Universe
